PCIJ_AB_46_FreeZonesUpperSavoyGex_FRA_CHE_1932-06-07_JUD_01_ME_02_FR.txt. 186

OPINION DISSIDENTE DE M. NEGULESCO

Le soussigné croit que la Cour aurait dû se déclarer incom-
pétente pour les considérations suivantes :

Le compromis conclu à Paris le 30 octobre 1924 présente
des caractères qui lui sont propres. Il donne à la Cour deux
missions distinctes dans: deux phases successives de la procé-
dure. C’est en exerçant la ‘mission de médiateur, qui lui était
confiée par l’article premier du compromis, que la Cour, par
son ordonnance du 19 août 1929, avait fait connaître aux
Parties le sens de son délibéré sur la première question qui
lui était posée et avait imparti au Gouvernement de la
République francaise et au Gouvernement de la Confédération
suisse un délai expirant le rer mai 1930, pour régler entre
eux, dans les conditions jugées opportunes pour les deux
pays, ile nouveau régime des territoires visés à l’article 435,
alinéa 2, du Traité de Versailles.

Les négociations entre les deux Gouvernements n'ayant pu
aboutir à un accord, la Cour fut saisie de nouveau en vertu
de ‘l’article 2, alinéa premier, du compromis, qui déterminait
la deuxième mission qui lui était confiée. Elle devait, « par
un seul et même arrêt », prononcer sur les deux questions
posées par le compromis: 4) dire si, fentre la France et la
Suisse, l’article 435, alinéa 2, du Traité de Versailles, avec
ses ‘annexes, a abrogé ou a pour but de faire abroger les
stipulations des traités de 18r5]; b) régler l’ensemble des
questions qu’implique l’exécution de l'alinéa 2 de l’article 435
du Traité de Versailles, en tenant compte des « circonstances
actuelles » et « pour la durée qu’il lui. appartiendrait de
déterminer ».

La Cour, dans la seconde phase de la procédure, a accordé
aux Parties un nouveau délai pour régler entre elles les impor-
tations en franchise ou à droits réduits à travers la ligne des
douanes fédérales. Elle explique dans son ordonnance du

à

6 décembre 1930 que c’est à cause de l’article 2, alinéa 2, du
94 |
187 OPINION DISSIDENTE DE M. NEGULESCO

compromis qu'elle a été forcée d’adopterjcette solution. Ayant
laissé aux Parties le temps nécessaire pour s’accorder sur
les franchises douanières ou à droits réduits, et les Parties
n'ayant pu y arriver, la Cour a été de nouveau saisie pour
rendre l'arrêt ffinal. Dans cette dernière phase de la procédure,
la Cour devait se déclarer incompétente.

Pour démontrer cette incompéténce, deux examens s’imposent :
d’une part, on doit rechercher quelle a été la volonté
des Parties fen vertu du compromis, et, d’autre part, si la
volonté exprimée par. le compromis n’est pas en contra-
diction avec l’article 14 du Pacte et avec le Statut de la
Cour. |

Il apparaît clairement que la divergence qui avait fait
échouer les négociations, avant le compromis, portait unique-
ment sur. l'interprétation à donner à l'article 435, avec ses
annexes, du Traité de Versailles. La France soutenait que le
régime des zones avait été aboli, en vertu de cet article;
la Suisse soutenait, au contraire, que le régime des zones ne
pouvait étre supprimé sans son consentement. Et c’est a
cause de cette divergence que l’accord prévu par le deuxième
alinéa de l’article 435 du Traité de Versailles n’avait pas pu
étre réalisé: « régler entre elles, d’un commun accord, le
régime de ces territoires dans les conditions jugées opportunes
par les deux pays ».

Les Parties, se trouvant dans l'impossibilité de s’entendre,
se sont adressées à la Cour, en lui donnant, d’une part, en
vertu de l’article premier du compromis, le pouvoir de dire
si le Traité de Versailles a abrogé les anciennes stipulations
ou a eu pour but de les faire abroger, et, en vertu de l’ali-
néa premier de l’article 2 du compromis, de régler l’ensemble
des questions qu’implique l'exécution de l’article 435, alinéa 2,
du Traité de Versailles, en tenant compte des circonstances
actuelles et pour Ja durée qu'il lui appartiendrait de déter-
miner. |

La Cour, pour se prononcer sur sa compétence, doit exa-
miner si, conformément à l’article. 14 du Pacte, elle est saisie
d'un différend d'ordre international, et ensuite si, conformé-

95
188 OPINION DISSIDENTE DE M. NEGULESCO

ment aux articles 36 et 38 du Statut, la matière qui lui
est soumise est susceptible de solution juridique.

La première question posée à la Cour sur l'interprétation
de l’article 435, alinéa 2, du Traité de Versailles constitue
certainement un différend international d’un caractère juri-
dique qui rentre dans les limites de sa compétence.

La} seconde question formulée par l’alinéa premier de l’arti-
cle 2 du compromis contient plusieurs éléments :

a) elle a pour but l'exécution de l'alinéa 2 de l’article 435
du Traité de Versailles ;

6) pour la réalisation de cette exécution, elle donne à la
Cour un pouvoir spécial.

Les deux éléments contenus dans l’alinéa premier de l'article 2
du compromis conduisent à l’incompétence de la Cour:

x

a) Les Parties sont d’accord pour demander à la Cour de
faire un règlement douanier, et si une divergence a surgi
entre elles, c’est par voie incidente ou préalable, à l’occasion
de cette réglementation. La thèse suisse considère que, pour
l'application de l’article 2, alinéa premier, du compromis, on
ne peut plus discuter le droit de la Suisse que la Cour a
reconnu en interprétant l'article 435, alinéa 2, du Traité de
Versailles dans son ordonnance du 19 août 1929; la thèse
française soutient, au contraire, que la Cour, à raison du
pouvoir qui lui est conféré par l’article 2, alinéa premier,
du compromis, se trouve substituée aux Parties elles-mêmes. +

Il est évident que la demande des Parties adressée à la
Cour de régler à leur place le régime douanier entre les deux
pays ne constitue pas un différend d’un caractère juridique.
La Cour n'est pas appelée à dire le droit entre les Parties,
mais à fixer la loi entre elles en se basant sur des considéra-
tions politiques et économiques qui n’ont rien à faire avec
les attributions d’un organe judiciaire. La question dont la
Cour est saisie, en vertu de l'alinéa premier de l’article 2

x

du compromis, échappe donc à sa compétence.

b) S'il est vrai que les Parties, dans leurs négociations
visées à l’article premier, alinéa 2, du compromis, avaient le
pouvoir de procéder mêmé à l’abrogation des zones, pareil

96
‘189 OPINION DISSIDENTE DE M. NEGULESCO

pouvoir devait être accordé à la Cour en vertu des stipulations
expresses formulées par le compromis.

L’alinéa premier de l'article 2 du compromis donne, en
effet, à la Cour le pouvoir dé « régler, pour la durée qu’il
lui appartiendra de déterminer et en tenant compte des cir-
‘constances actuelles », l’ensemble des questions qu’implique
l'exécution: de l’alinéa 2 de l’article 435 du Traité de Versailles.

Il n’est pas possible, pour l'interprétation de cette expres-
sion, qui détermine les pouvoirs conférés à la Cour, de consta-
ter que le mot « exclusivement » n’y figure pas et d’en
conclure que la Cour peut statuer même en dehors des
pouvoirs qui lui ont été limitativement conférés, car alors tout
texte, qui contient une énumération de ce genre, cesse d’être
spécial pour devenir général chaque fois que le mot «exclu-
sivement » n’y est pas inclus, ce qui est contraire aux règles
d'interprétation juridique. Et cela d'autant plus qu'il s’agit
ici d'interpréter un compromis qui détermine la compétence
de la Cour; or, comme la Cour l’a établi, dans le présent
arrêt, « tout compromis, de même que toute clause prévoyant
la juridiction de la Cour, doit être interprété strictement ».

L'expression «tenir compte des circonstances actuelles »
donne à la Cour le pouvoir de remplir la mission qui lui est
confiée en se fondant sur des considérations d'opportunité qui
n'ont rien à faire avec les questions de droit. « Pour la durée
qu'il lui appartiendra de déterminer » laisse encore voir que la
Cour a le pouvoir de fixer le nouveau régime, soit pour une
durée illimitée, soit au contraire pour une durée limitée. Les
zones, qui ont un caractère de perpétuité, peuvent donc être
maintenues ou supprimées en vertu de ce pouvoir confié à la Cour.

C'est en vertu de ce même pouvoir que la Cour peut fixer
toutes les questions relatives aux échanges des produits entre
les deux pays, et qui peuvent. être réglées pour une durée
déterminée et en tenant compte des circonstances actuelles.

De ce qui précède, il résulte que, d’après la volonté des
Parties, la Cour devait, dans la seconde phase de la procédure,
s'occuper des questions techniques, spécialement de la régle-
mentation des franchises douanières ou à droits réduits, et
que les questions de droit devaient être exclues, car ces

97
Igo OPINION DISSIDENTE DE M. NEGULESCO

questions ne peuvent être résolues, ni d’après les circon-
stances actuelles, ni pour une durée déterminée.

Décider que les questions techniques, les franchises doua-
niéres, ne rentrent pas dans la compétence de la Cour, en
vertu de l’article 2, alinéa premier, du compromis, et n’inclure
dans l'expression « ensemble des questions » que les questions
de droit, c’est violer le texte du compromis, car alors les
conditions imposées par le compromis au pouvoir de la Cour
de décider, conformément aux « circonstances actuelles » et
pour « la durée qu’il lui appartiendra de déterminer », devien-
draient inapplicables et, dans ce cas, l’expression « ensemble
des questions » ne pourrait plus se référer à toutes les ques-
tions qui se posent pour la réglementation du régime, mais à
quelques questions d’une nature déterminée.

Si, en principe, la réglementation des franchises douanières
est une question qui est comprise dans le domaine réservé
de l’État et qui échappe, en vertu de l’article 15, § 8, du
Pacte, à la compétence de la Cour, les Parties peuvent, par
une convention, faire entrer une question du domaine iéservé
dans le domaine du droit international. C'est ce que la Cour a.
décidé dans l'affaire des décrets de nationalité de Tunisie et du
Maroc.

L'examen du premier alinéa de l’article 2 du compromis
fait clairement voir que les Parties ont voulu que la Cour
élaborât les franchises douanières. Or, ces questions, étant de
nature économique et politique et n'ayant aucun caractère
juridique, ne peuvent pas rentrer dans sa compétence.

*
* bo

Mais, indépendamment des dispositions de l'article 2, ali-
néa premier, du compromis, l’incompétence de la Cour résulte
encore de l’article 2, alinéa 2: « Si l'arrêt prévoit l’importa-
tion de marchandises en franchise ou à droits réduits à travers
la ligne des douanes fédérales, ou à travers la ligne des doua-
nes françaises, cette importation ne pourra être réglée qu'avec
l’assentiment des deux Parties. » Ce texte envisage clairement
qu'il faut, non seulement l’assentiment de la [Partie à travers
la ligne douanière de laquelle l'importation en franchise ou

98
I9OI OPINION DISSIDENTE DE M. NEGULESCO

à droits réduits doit avoir lieu, mais aussi l’assentiment de
l’autre Partie.

L'article 2, alinéa 2, du compromis ne doit pas être inter-
prété dans le sens que la Cour peut « prévoir » le principe
que les franchises doivent être admises, mais non pas les
« régler », c’est-à-dire de s'abstenir d’en préciser l'étendue
et.les modalités, cette réglementation ayant été réservée à un
accord qui doit être conclu par les Parties. En effet, si la
Cour était incompétente en matière de franchises douanières,
comment pourrait-elle être compétente pour en « prévoir » le
principe en faveur des produits des zones et à travers la ligne
des douanes fédérales ? La vérité est que l'expression « cette
importation ne pourra être réglée » de l'alinéa 2 de l’article 2
du compromis doit se rapporter à la réglementation qui doit
être faite par la Cour, et non à celle faite par les Parties;
car, si les Parties elles-mêmes voulaient se réserver cette
réglementation, au lieu de dire que cette réglementation ne
sera faite « qu'avec l’assentiment des deux Parties », le texte
aurait dû dire que cette réglementation ne sera faite « que
par l'accord des deux Parties ». D'ailleurs, le mot « assenti-
ment » se réfère toujours à l’acte fait par un tiers, tandis que
le mot « accord » est seul propre pour désigner le consente-
ment des deux Parties. Cette interprétation de l'alinéa 2 de
l’article 2 correspond d’ailleurs à l'alinéa premier de l’article 2
du compromis, où le mot « régler » se réfère au pouvoir
conféré à la Cour. La Cour a donc le pouvoir de « régler »
dans son arrêt la question des franchises. Ce que les Parties
ont voulu exprimer par les mots: «cette importation ne
pourra être réglée qu'avec l’assentiment des deux Parties »,
c'est que l'arrêt, une fois rendu, s’il prévoit des franchises
douanières, ne pourra avoir force exécutoire tant que les deux
Parties n'auront pas donné leur assentiment aux franchises
prévues et réglementées par la Cour. En d’autres termes, la
Cour a le droit de réglementer les franchises, mais sa décision
n'a de force exécutoire qu’à la suite de l’assentiment des deux
États.

Il est vrai que l’article 2, alinéa 2, du compromis semble
.n’envisager que comme éventuelles les franchises douanières :
« Si Varrét prévoit... », etc. Mais il est. à remarquer que les
auteurs du compromis ont voulu adopter un texte qui se

99
192 OPINION DISSIDENTE DE M. NEGULESCO

réfère à la fois à toutes les hypothèses: 4) maintien des
deux cordons douaniers à la frontière politique ; 5) maintien
du cordon douanier suisse à la frontière politique et retrait du
cordon douanier français derrière les zones de la Haute-Savoie
et du Pays de Gex, et c) retrait des deux cordons douaniers
de manière à reprendre la place qu'ils avaient en vertu des
traités de 1815, du côté français, derrière les zones de Savoie
et de Gex, du côté suisse, en arrière de la frontière et jusqu’à
l’autre extrémité du canton de Genève et de la commune de
Saint-Gingolph. Dans ces trois hypothèses, il n’y en a que
deux où le cordon suisse restait à la frontière, et c’est seule-
ment dans ces deux cas que la question des franchises devait
se poser ; dans la troisième hypothèse, quand les deux cordons
douaniers n'étaient plus à la frontière, la question des fran-

chises ne pouvait plus être envisagée.

L'expression « si l'arrêt prévoit. » ne doit donc pas être
considérée comme une éventualité des franchises, mais comme
un élément des deux régimes a) et b) qui doivent avoir les
franchises douanières à la base même de leur existence.

*
* *#

Ayant laissé aux Parties le temps nécessaire pour s’accorder
sur les franchises ou les droits réduits, et les Parties n’ayant
pu y arriver, la Cour se trouve aujourd’hui dans cette situa-
tion que, si elle rend un arrêt, l’assentiment des Parties sur
les importations en franchise ou à droits réduits sera nécessaire
pour qu’il puisse avoir la force exécutoire. Or, cela est incom-
patible avec le caractère des arrêts de la Cour. La Cour
elle-même a proclamé cette incompatibilité par son ordon-
nance du 6 décembre 1930: « Considérant qu'il est certai-
nement incompatible avec le caractère des arrêts que rend
la Cour et avec la force exécutoire qui y est attachée par les
articles 59 et 63, alinéa 2, de son Statut, que celle-ci pro-
nonce un arrêt que l’une ou l’autre Partie pourrait rendre
inopérant.... » a

La situation dans laquelle s’est trouvée la Cour à cause
de Valinéa 2 de article 2 du compromis ne doit pas la
conduire à empêcher l’une des Parties, qui n'a pas pu favo-

100
193 | OPINION DISSIDENTE DE M. NEGULESCO

riser sa tâche, de se prévaloir des exceptions et moyens prévus
par le Statut et le Règlement.

Il est vrai que le Gouvernement suisse a fourni par avance
son adhésion à toutes les mesures qui pourraient être pres-
crites par la Cour en vertu de l'alinéa 2 de l’article 2 du
compromis. Mais le fait que la France, à cause de son régime
constitutionnel, n’a pu donner son assentiment, avant l'arrêt,
ne devait pas la frapper d’une déchéance qui conduise la
Cour à lui enlever le droit de soulever l'exception d’incom-
pétence, pour le différend tout entier, et cela pour cette
considération qu'il en résulterait une injustice à l'égard de
l’autre Partie.

Le Gouvernement français, en ne donnant pas son assen-
timent, avant l'arrêt, n’a fait qu’user de son droit, selon
l'alinéa 2 de l’article 2 du compromis, qui laisse à chaque
Etat la pleine liberté de donner, avant ou après l'arrêt, son

assentiment aux franchises douanières réglées par la Cour.

Mais, même si le Gouvernement français n'avait plus été
à même de soulever cette exception, celle-ci peut, en vertu
du Statut, être soulevée d'office, dans toutes les phases de
la procédure.

La Cour, ne pouvant pas se considérer comme valablement
saisie en vertu d’un compromis qui viole les dispositions des
articles 59 et 63, alinéa 2, de son Statut, devait se déclarer
incompétente.

%
* *

D’ailleurs, si un doute pouvait surgir sur l'interprétation de
l’article 2 du compromis et relativement au pouvoir de la Cour
de régler les franchises douanières, ce doute ne peut plus exis-
ter en présence de l'interprétation qu’en ont fournie les Par-
ties elles-mêmes. L'article 2, alinéa premier, du compromis
donne à la Cour le pouvoir de régler l’ensemble des questions
qu'implique lexécution de l’article 435, alinéa 2, du Traité de
Versailles. Or, les deux Gouvernements sont d’accord sur le
fait que les circonstances ont changé et qu’un nouveau régime
douanier doit être conclu (note suisse du 5 mai 1919 et note

TOI
194. OPINION DISSIDENTE DE M. NEGULESCO

française du 19 mai); comme elles sont en désaccord sur le
maintien ou la suppression des zones, elles ont présenté à la
Cour deux projets, le projet français qui présuppose la sup-
pression des zones, le projet suisse qui, au contraire, présup-
pose leur maintien. Mais, dans les deux projets, les franchises
douaniéres occupent une place importante et sont un élément
essentiel pour l'exécution de l’article 435, alinéa 2, du Traité
de Versailles. L'article 2, alinéa premier, du compromis, qui
donne à la Cour le pouvoir de « régler » à la place des Par-
ties les dispositions de l’article 435, alinéa 2, du Traité de
Versailles, ne peut pas exclure de la compétence de la Cour
ce que les Parties, par leurs projets, ont voulu lui soumettre.

Au surplus, l'exclusion de la réglementation des franchises
douanières de la compétence de la Cour serait en contradiction
avec les principes qui doivent être à la base même du régime
des zones. . .

Il ne faut pas croire que ce régime des zones peut être res-
treint à la proclamation du « droit de la Suisse » et de l’obli-
gation de la France de retirer son cordon douanier, sans qu'on
se préoccupe en même temps de la réglementation des fran-
chises douanières, qui est la question vitale pour les popula-
tions zoniennes. |

Si les zones étaient limitées, d’une part, par le cordon doua-
nier français, situé à l’intérieur du pays, et, d’autre part, par
les douanes fédérales situées à la frontière politique, les zoniens
seraient sacrifiés, car les produits des zones ne pourraient cir-
culer librement, ni vers le reste de la France, ni vers la Suisse;
or, l’idée qui a présidé à la création des zones est de per-
mettre aux habitants du canton de Genève et à ceux des zones
de la Haute-Savoie et du Pays de Gex de ne pas être sépa-
rés par des barrières douanières et de pouvoir circuler libre-
ment pour échanger leurs produits et favoriser aïnsi leurs
relations commerciales.

L'article 435, alinéa 2, du Traité de Versailles, en procla-

mant que le nouvel accord, entre la France et la Suisse, doit
régler le régime des territoires « dans les conditions jugées .

102
195 OPINION DISSIDENTE DE M. NEGULESCO

opportunes par les deux pays », montre que cet accord doit
tenir compte des intérêts réciproques des deux pays.

Le compromis lui-même, qui, par son article 2, alinéa pre-
mier, confère à la Cour la mission d'exécuter cette disposition
du Traité de Versailles, est conçu dans le même esprit, car le
second alinéa parle de l'« assentiment des deux États ». Et
l'article 4, alinéa 2, du compromis, qui proclame que la ‘Cour,
à l'effet de faciliter le règlement douanier, pourra ordonner
une enquête sur les lieux et entendre « tous intéressés », prouve
que la Cour, pour accomplir sa mission, ne doit pas chercher à
résoudre des questions de droit, mais doit s'informer sur les
besoins des populations zoniennes, sur les raisons qui militent
en faveur de la suppression ou du maintien des zones, et,
dans ce dernier cas, préciser les franchises douaniéres qui
s'imposent dans l'intérêt des populations.

*
* aR

Si, avant Je Traité de Versailles, des doutes pouvaient exister
sur le caractére des franchises douaniéres considérées comme
un élément essentiel au fonctionnement du régime, ces doutes
disparaissent aujourd'hui en présence de l’article 435, alinéa 2,
du Traité de Versailles, et de la note suisse du 5 mai 1910,
jointe au texte de l’article du traité; ces deux dispositions
ont eu pour but d'améliorer la situation de la France. Le
Mémoire du Gouvernement suisse de 1928 considère que le
régime des zones n’est plus depuis 1919 une charge unilatérale
pour la France: « Le Gouvernement fédéral, par sa note du
5 mai 1919, a accepté l’article 435 du Traité de Versailles en
ce qui concerne les zones franches, comme un engagement pris
par lui de compléter les stipulations des traités de 1815 et
les actes complémentaires par une nouvelle convention franco-
suisse destinée a faciliter, grace 4 un régime de franchises
plus libéral et juridiquement plus stable que par le passé,
Ventrée en Suisse des produits des zones franches. » (Publi-
cations de la Cour, Série C, n° 17 — I, p. 886.)

103
196 OPINION DISSIDENTE DE M. NEGULESCO

A l'audience du 24 novembre 1930, l’agent du Gouverne-
ment fédéral déclarait donner au nom de son Gouvernement
un acquiescement définitif aux franchises douanières telles
qu'elles étaient prévues dans: les articles 4 à 8 du Projet
suisse et aux modifications que la Cour pourrait y apporter :
« D'autre part, la Suisse a soumis à la Cour un Projet de
décision. Ce projet implique, au sens de l’article 2, alinéa 2,
du compromis, l’assentiment de la Suisse, assentiment qui
est obligatoire pour la Suisse, dès maintenant et sans autre, à
toutes les dispositions qu’il contient, en particulier en ce
qui concerne l'importation de marchandises françaises en
franchise ou à droits réduits à travers la ligne des douanes
fédérales.... » .

« Et l’assentiment de la Suisse, en ce qui concerne toutes
les dispositions de son projet qui ont trait à l'importation
de marchandises en franchise à travers la ligne des douanes
fédérales, ainsi qu’à toute autre disposition que la Cour croi-
rait devoir insérer à cet égard dans son arrêt, est valable
même si l'arrêt n’adoptait pas la thèse suisse relative au
maintien des zones. » (Publications de la Cour, Série C,
n° 19 — I, vol. I, p. 443.) ,

L’agent du Gouvernement de la République francaise, sans
abandonner la thèse de l'abolition des zones franches, a consi-
déré que les franchises douanières en constituent. un élément
essentiel.

Les deux Gouvernements sont d’accord sur le principe des
franchises ; ils sont en désaccord sur la réglementation à faire,
sur leur étendue et sur leurs modalités.

Or, il est difficile de croire que les Parties, par l'article 2
du compromis, aient voulu soumettre à la Cour le principe des
franchises, sur lequel elles étaient d’accord, et exclure de sa
compétence la réglementation des franchises qui constituait
leur divergence.

En admettant même que la Suisse soit revenue, postérieure-
ment à l'ordonnance du 6 décembre 1930, sur sa déclaration
en réduisant de 50 % les franchises douanières, cela ne touche
en rien le principe que les franchises douanières doivent être
à la base du régime des zones.

Tl est incontestable que les deux Parties ont voulu que ce
soit la Cour qui procède à la réglementation des franchises

104
197 OPINION DISSIDENTE DE M. NEGULESCO

douanières. Mais ce que les Parties ont voulu est défendu par
le Statut de la Cour, et celle-ci devait donc se déclarer incom-
-pétente.

La Cour, ayant proclamé, en réponse à la première question
du compromis, que l’article 435, alinéa 2, du Traité de Ver-
sailles n’a pas abrogé et n’a pas eu pour but de faire abroger
les stipulations des traités de 1815 et autres actes complémen-
taires, peut-elle, en vertu de l’alinéa premier de l'article 2 du
compromis, ordonner le retrait du cordon douanier français ?

S’il fallait, dans les dispositions de l'alinéa premier de l’arti-
cle 2 du compromis, voir l'exécution de l'article premier, la
détermination du placement du cordon douanier serait com-
prise dans cette exécution; mais il n’en est pas ainsi, car,
d'une part, l’article premier du compromis n'est pas suscep-
tible d'exécution; d’autre part, l’article 2, alinéa premier,
n’a pas pour objet d'assurer l'exécution de l’article premier du
compromis, mais bien celle de la partie finale du deuxième
alitiéa de l'article 435 du Traité de Versailles.

En effet, cet alinéa de l’article 435 du Traité de Versailles
se compose de deux parties. La première contient la déclara-
tion des signataires du Traité de Versailles, à savoir que les
stipulations des traités de 1815 relatifs aux zones franches ne
correspondent plus aux circonstances actuelles. C’est l’interpré-
tation de cette disposition qui. a été demandée à la Cour par
la première question visée au compromis. Cette disposition, qui
contient l'opinion exprimée par les signataires du traité, n’est
pas sujette à exécution. Au contraire, la partie finale de
l’alinéa, qui parle de la conclusion d’un accord destiné à
régler le statut de ces territoires, est susceptible d'être exé-
cutée. C’est cette partie de l'alinéa que la Cour est appelée
à exécuter, en vertu de l'alinéa premier de l’article 2 du com-
promis. Dans ces conditions, l’emplacement du cordon appa-
raît comme une: conséquence de l'interprétation donnée par la
Cour à la première question du compromis et ne doit pas être

105
198 OPINION DISSIDENTE DE M. NEGULESCO

compris dans l’exécution que la Cour est chargée d'assurer en
vertu de l’alinéa premier de l’article 2 du compromis.

Si on exclut de l'alinéa premier de l’article 2 du compromis
le retrait du cordon douanier et le règlement des franchises
douanières, que reste-t-il donc de la réglementation à faire
par la Cour ? Il n’y a plus que les questions juridiques qui se
posent. Or, d’après lés termes de lalinéa premier de l’article 2
du compromis, qui confèrent à la Cour le pouvoir de sta-
tuer pour une durée déterminée et en tenant compte des
circonstances actuelles, les questions de droit, qui comportent
une solution définitive et qui ne dépendent pas des circon-
stances actuelles, ne sauraient figurer parmi celles que la
Cour peut trancher.

Mais, même si on admet qu’en principe la Cour est compé-
tente pour trancher les questions juridiques, contenues dans
l’expression « ensemble des questions », il faut considérer que
les questions qui se posent sont incidentes ou préalables. En
effet, la Cour est saisie par les Parties pour rédiger à leur
place un régime douanier, et, à l’occasion de cette réglemen-
tation, les questions qui se posent doivent être considérées
comme incidentes ou préalables ; les questions juridiques ne
peuvent donc pas se poser, car la Cour est incompétente
pour régler le régime douanier. |

La nécessité, pour la Cour, de proclamer dans son disposi-
tif « qu’il y a lieu de prévoir, les zones franches étant main-
tenues, en faveur des produits des zones une importation
de marchandises en franchise ou à droits réduits à travers
la ligne des douanes fédérales » ne doit pas être considérée
comme le règlement d’une des questions rentrant dans l’« en-
semble des questions », mais comme la proclamation d’un
principe, admis par les deux Parties, et constituant la base
essentielle de tout règlement douanier.

La question soulevée par le Gouvernement suisse et relative
au cordon fiscal français est en dehors du compromis, car
aucune obligation internationale n’a limité sur ce point la
souveraineté de la France. Elle ne rentre donc pas dans
l'expression « ensemble des questions » visée à l'alinéa pre-
mier de l’article 2 du compromis.

106
199 OPINION DISSIDENTE DE M. NEGULESCO

La Cour, se trouvant dans l'impuissance de régler l'« en-
semble des questions » qu’implique l'exécution de l’article 435,
alinéa 2, du Traité de Versailles et qui sont visées par l'alinéa
premier de l’article 2 du compromis, devait se déclarer incom-
pétente. |

Si la Cour ne peut pas répondre à la deuxième question
qui lui a été posée par le compromis, pouvait-elle au moins
résoudre la première question relative à l'interprétation de
l’article 435, alinéa 2, du Traité de Versailles ?

Il est incontestable que la juridiction de la Cour n'existe
que dans la mesure de la volonté des États. Or, le fait que
la Cour doit rendre, conformément à l'alinéa premier de
l’article 2 du compromis, «un seul et même arrêt », prouve
que les Parties ont voulu faire de toutes les questions soumises
à la Cour un tout indivisible.

Pour ces motifs, le soussigné croit que la Cour devait se
déclarer incompétente sur les deux questions qui lui ont été
soumises.

(Signé) DEMETRE NEGULESCO.

107
